Citation Nr: 1411764	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-44 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation for depression in excess of 30 percent prior to November, 2, 2010, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The decision granted the Veteran service connection for depression.  This disability was rated as 30 percent disabling.  In a July 2011 rating decision, the RO increased this rating to 50 percent disabling.  This increase did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the service-connected depression remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The December 2008 rating decision also denied service connection for the residuals of a right ankle disability.  The Veteran appealed this denial, but service connection was subsequently granted in September 2010.  This represents a full grant of the benefit sought, so this issue is no longer on appeal.

The Veteran testified before the undersigned Veterans Law Judge in August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded three VA mental health examinations - November 2008, November 2010, and January 2011.  The November 2008 and January 2011 examiners noted that they reviewed electronic medical records in preparing their reports, but these medical records do not appear on Virtual VA.  Moreover, the Veteran was diagnosed with posttraumatic stress disorder (PTSD) in July 2009 at a VA facility, but these records are not associated with the claims folder.  Furthermore, the Veteran noted he attended PTSD support groups from 2008 to 2009.  These records are not associated with the claims folder.  Remand is warranted to obtain these outstanding records.

Also, based on the Veteran's testimony, he will be afforded another VA examination to determine the severity of service-connected depression.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Waco VA Medical Center from February 2008 to present.  They should be obtained and uploaded into a single electronic file in Virtual VA.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depression.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected depression.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's depression on his social and industrial adaptability. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depression consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a fully explained opinion for all conclusions offered.

3.  Readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


